Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, and 7-8 are amended

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an Examiner’s statement of reasons for allowance: as to claims 1-6, the applicants’ arguments, at least in part, that - A “silicone resin” is known in the art to be a material made up of siloxanes and organic radials (-R2Si—O—SiR2-, where R = organic group such as methyl and ethyl groups as disclosed in Yang). See Wikipedia hiips://en.wikipedia org/wiki/Silicone. Further, in polymer chemistry and materials science, a “resin” is a solid or highly viscous substance of plant or synthetic origin that is typically convertible into polymers. Resins are usually mixtures of organic compounds– are found persuasive. Therefore, the rejection of independent claims 1 has been withdrawn.
 Claim 1 recites, An inductor comprising: 
a body including magnetic metal particles; and 
a coil part disposed in the body, 
wherein at least one of the magnetic metal particles including insulating layers 
disposed on surfaces thereof, and 
wherein the insulating layers include a first layer  disposed on surfaces of the magnetic 
metal particles and being formed of Fe oxide and a second layer disposed on the first layer and formed of Si oxide, wherein the Si oxide consists of Si and O.

The most relevant prior art references are as follows:
(i) Hikaru teaches (US 20150371745 A1) teaches that the insulating coating 3 is preferably formed of a compound that is mutually joined in a solid phase state without being liquefied when a compact formed by subjecting the powder 1 for a magnetic core to compression molding is heated at a recrystallization temperature or more and a 2O3), sodium silicate (Na2SiO3), potassium sulfate (K2SO4), sodium borate (Na2B4O7), potassium carbonate (K2CO3), boron phosphate (BPO4), and iron sulfide (FeS2). It should be noted that, in addition to the compounds, the insulation coating 3 may also be formed by using: any other oxide such as silicon oxide or tungsten oxide;
(ii) Yuji teaches (JP 2011233827 A) that a dust core obtained by molding the iron-based magnetic metal powder, the powder particles forming the magnetic heart is covered with the SiO2 layer, further, that the Fe oxide layer is formed on the SiO2 layer. The dust core according to claim 1, wherein the Fe oxide is Fe3O4 .The powder magnetic core according to claim 1, wherein the SiO2 layer is formed by changing the structure of silicon resin to SiO2 by heating (see claim 1).

Claim 7 recites, an inductor comprising: 
a body including magnetic metal particles; and 
a coil part disposed in the body, 
wherein at least one of the magnetic metal particles including insulating layers 
disposed on surfaces thereof, 
wherein the insulating layers include a first layer disposed on surfaces of the third 
magnetic metal particles and formed of Fe oxide, a second layer disposed on the first layer and being formed of Cr oxide and a third layer disposed on the second layer and being formed of Si oxide.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837